Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given during the interview dated 12 January 2022 by Applicant’s Attorney Hyun Yong Lee. 

The application has been amended as follows: 
Claims: 
1. An apparatus for manufacturing a heat sealing-type rotational laminated core enabling an automatic separation of a [separatable lamina member (101A) from a] laminated core (100) from a mold, wherein the mold comprising an upper mold (3) and a lower mold (4), and forming and stacking individual lamina members (101), the individual lamina members (101) being formed by having a strip (100A) which is sequentially transferred onto the upper portion of the lower mold (4) undergone a piercing process and a blanking process by punches mounted on the upper mold (3), wherein the apparatus for manufacturing [[a]] the laminated core comprises: 
a squeeze ring (201) installed on the lower portion of a blanking die (11); 
a heating means (202) installed on the outer portion of the squeeze ring (201), 
wherein the squeeze ring and the stacked lamina members (101) are being heated by the heating means for adhering to each other; 
[wherein the squeeze ring being heat by the heating means heats the stacked lamina members (101) for adhering to each other;]
a rotating die (203) having the squeeze ring (201) and the heating means (202) installed therein to rotate by a predetermined pitch with the squeeze ring (201) and the heating means (202); 
a vertically-moving die (32) installed on one side of the blanking die (11) and having a plurality of protruding portions (32') and recessed portions (32A) formed,
wherein a direction of the plurality of protruding portions (32') and recessed portions (32A) is opposite from each other,
wherein the separable lamina member has a plurality of upward protrusions (100-2) corresponding the protruding portions (32') and downward protrusions (100-2') corresponding the recessed portions (32A); and 
a fixed die (31) installed in the upper mold (3) on the upper side of the vertically-moving die (32) and having a plurality of recessed portions (31') and protruding portions (31A) formed, 
wherein a direction of the plurality of recessed portions (31') and protruding portions (31A) is opposite from each other, 
wherein the recessed portions (31') correspond to the upward protrusions (100-2) of the separable lamina member (10IA) and the protruding portions (31A) correspond to the downward protrusions (100-2') of the separable lamina member (101A).  

2. The apparatus of claim 1, further comprising a ring-shaped rotating electrode (205) installed outside the rotating die (203), wherein the rotating electrode (205) is electrically connected to the heating means (202), so that the heating means (202) is supplied with electrical power when the 

3. The apparatus of claim 1, wherein a heat dissipation pad (208) for blocking heat generated from the heating means (202) is installed on the lower portion of the blanking die (11).  

4. The apparatus of claim 1, wherein the laminated core is supported at the lower portion of the rotating die (203) thereof by an inner diameter heating device (300) positioned on the lower portion of the rotating die (203) so that [the] a finished laminated core is unloaded to outside.  

5. The apparatus of claim 1, further comprising a rotary driving member (207) installed on the outer circumferential surface of the rotating die (203).


Reasons for Allowance
Claims 1-5 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 5 of the response filed on  30 November 2021 reviewed carefully and the amendments of the claims 1-2 and 4 dated on 30 November 2021 would overcome the claim objections and claim rejections based on  35 USC §112 and 103. The prior arts taken either singularly or in combination fails to anticipate the limitations of the independent claim 1 in such a manner that the rejections under 35 U.S.C. 102 or 103 would be proper.

Regarding claim 1, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
an apparatus for manufacturing a heat sealing-type rotational laminated core enabling an automatic separation of a laminated core from a mold, the apparatus comprises a squeeze ring installed on the lower portion of a blanking die, a heating means installed on the outer portion of the squeeze ring, a rotating die having the squeeze ring and the heating means installed therein to rotate by a predetermined pitch with the squeeze ring and the heating means, a vertically-moving die having a plurality of protruding portions and recessed portions formed opposite each other, and a fixed die installed in the upper mold having a plurality of recessed portions and protruding portions formed opposite from each other. 

Prior art of record Kauffmann (EP 2933035) teaches an apparatus and a method for producing bonded laminated core from layers of sheet metal including punching device, a mandrel having adhesive device, a heater, and a rotating die. However, Kauffmann fails to teach a squeeze ring installed on the lower side of the blanking die or a heater installed on the outer side of the squeeze ring. Prior art of record Masahiro (JP 2002272025) teaches an apparatus for manufacturing an armature core formed after stacking and connecting by press-fitting in which a movable die has protruding portions and a fixed die has recess portions. However, Masahiro does not teach a movable die or a fixed die having protruding portions and recessed portions formed opposite each other or a squeeze ring installed with a heating means. Prior art of record Satoru (JP 2015076218) teaches a rotary connector in which a ring shaped rotary electrode and fixed electrode are formed in a cylindrical ring. However Satoru does not teach an apparatus for forming a laminated core. 
Therefore, claim 1 is allowed and claims 2-5 are allowed as they inherit all the limitations of claim 1. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729